943 F.2d 48
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence Murray COWAN, Jr., Petitioner-Appellant,v.GALLEY, Warden, Maryland Correctional Institute, J. JosephCurran, Jr., Respondents-Appellees.
No. 91-6590.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 10, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   John R. Hargrove, District Judge.  (CA-88-2692-HAR)
Clarence Murray Cowan, Jr., appellant pro se.
Alfred H. Novotne, Special Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Clarence Murray Cowan, Jr. noted this appeal outside the 30-day appeal period established by Fed.R.App.P. 4(a)(1), and failed to move for an extension of the appeal period within the additional 30-day period provided by Fed.R.App.P. 4(a)(5).*  The time periods established by Fed.R.App.P. 4 are "mandatory and jurisdictional."   Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting  United States v. Robinson, 361 U.S. 220, 229 (1960)).   Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this Court of jurisdiction to consider this case.   We therefore deny a certificate of probable cause to appeal and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.



*
 Though the district court granted Cowan's motion to allow late filing of the notice of appeal almost four months after entry of the district court's final order it was without the power to do so.   Ali v. Lyles, 769 F.2d 204, 205 (4th Cir.1985).   This is true even though Cowan did not receive notice of the entry of judgment.   Fed.R.Civ.P. 77(d) (lack of notice of entry of order does not extend time to appeal)